On the court’s own motion, the decision handed down December 15,1952 (ante, p. 691), is amended to read as follows: Motion for reargument insofar as costs are concerned, granted. On reargument, the decision handed down November 24, 1952 (280 App. Div. 998), is amended by striking from the decretal paragraph the words “ with costs to appellant against respondents White Acres Realty Corp. and Gillman-Rous-Pesee Corp.” and by inserting in place thereof the *698following: “without costs; unless appellant stipulate within ten days from the making of an order hereon that costs and disbursements to be taxed be assessed in the following proportions: twenty-five per centum thereof against respondent Gillman-Rous-Pesee Corp. and seventy-five per centum against respondent White Acres Realty Corp., in which event the judgment as so modified is unanimously affirmed, with costs to appellant against said respondents in said respective proportions.” Present — Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ. [See post, p. 753.]